Title: From James Madison to James Monroe, 5 September 1812
From: Madison, James
To: Monroe, James



private
Dear Sir
Montpelier Sepr. 5. 1812
I recd. yours of the 2d. inst: last night. Your observations on the policy called for by the crisis produced by Hull’s surrender are entirely just; and I feel all the value of the aid you offer in meeting it in a proper manner. Both before & since our parting conversation on that subject, the idea has been revolved in the hope that some shape might be given to it worthy both of your standing and of the occasion. This had originally reference to the Eastern operations agst. Canada, rather than to those left by Hull to his successors. Your agency in the latter wd. not be embarrassed with all the delicate considerations incident to the former, tho’ possibly not altogether free from them; but on the other hand, the greatness of the distance, the shortness of time, and the uncertainties from these & other causes, make it doubtful whether the public advantage would be commensurate to the sacrifices, public as well as personal, which would be made to the experiment. Without some conspicuous effect, which might be found impossible, the experiment might even have an injurious recoil. Still I feel so much, all that is due to a readiness to make such sacrifices, to the sentiments of some of our friends, & above all to the urgency of the conjuncture, that if on a consultation with the Secretary of War which I shall suggest to him, and an estimate of the prospect of conveying cannon & other appurtenances necessary to success, you should both think your aid can be afforded in season & with effect, I shall gladly embrace it, in whatever form may be thought best. I am much discouraged however by my impression that the form most eligible, a Commission of brevet, is precluded by the terms of the law authorizing such appointments; and by my recollection that no regular commissions remain to be issued of a grade that would be suitable. I am not sure indeed that the appts. of Harrison & Boyd, have not exhausted the Brigadr. Commissions; if it were practicable to mould one of that grade for the purpose. These are points which will be best ascertained at the War Dept.
Should it be impossible to avail the expedition, of your superintendence, I shall the more fear, that we have sacrificed too much to presumed sensibilities, in not giving it to Harrison instead of Winchester, who it appears is in the opinion of good judges, with all his acknowledged worth, less fitted for it, especially as being less known & confided in than Harrison, by the country volunteering the succours. Harrison wd. certainly attract more troops, and give to the enterprize more impulse. And my anxiety would be sensibly diminished, if a change could yet be brought about, if the question is to lie between those commanders, by a translation of W. to another service, either by a direct order from the War Dept. or thro’ Genl. Dearborn.
After all I cannot banish the idea that altho’ nothing of a promising nature ought to be untried, yet on the most favorable estimate of the expedition agst. Detroit, less is to be hoped, as to an early antidote to Hull’s surrender, from the success of it, than from operations under Dearborn, who will be eager to take advantage of the absence of the B. force, detained perhaps in consiquence of that event.
I think with you that the admn. ought to be protected by just views of the case in point, agst. imputations that belong to Hull, & agst. casualties beyond all human responsibility. Permit me to suggest to you a perusal of Hulls correspondence above. It is short. Affecte. respects.
James Madison
